Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Examiner’s note:
This application comprising multiple different embodiments. The original presentation in the current claims is the embodiment shown in Fig 1-7. Examiner would like to remind Applicants that any claims drawn to other embodiments will be withdrawn from consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 


Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Richardson (US 20090080153). 
With regard claim 1, Richardson discloses An electronic device (fig 1-18; abstract) comprising: an electronic component (at least fig 1, the parts 110 and associated parts below the 110 as discussed in the following rejection; Examiner consider as electronic component); a first protective member (at least fig 1, 102) disposed so as to face one surface of the electronic component (at least fig 1), the first protective member configured to be deformed by a shock from outside of the electronic component (paragraph [25]-[29]) so as to relieve the shock; and at least two or more second protective members (at least two or more rod shaped structure in a width direction of 104 including the rod structures located on left/middle/right side of fig 1; Examiner consider as the protective member; and/or the structure to cover the screen; and/or the structure to cover the keys/buttons etc.; see also the following claims discussion) disposed so as to face a surface of the first protective member opposite the electronic component (at least fig 1), each of the at least two or more second protective members being harder than the first protective member (paragraph [25]-[29]), each of the at least two or more second protective members consisting of a rod shaped member (paragraph [25]-[29]; see also the above discussion) which extends to an object to which the electronic component attached (at least fig 1-2). 
The cited Richardson’s embodiment lacks specifically teaching: the at least two or more second protective members configured to be deformed by the shock from outside of the 
However, Richardson’s other embodiment discloses: at least two or more second protective members (at least the embodiments shown in fig 12-18) configured to be deformed by the shock from outside of the electronic component so as to reduce a gap (paragraph [48]-[52]; paragraph [55]-[60]) between the at least two or more second protective members and the first protective member. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (the protective members configured to be deformed) and modify to previous discussed structure (modified to the protective members as discussed in the above embodiment) so as to further protect the modified structure. 
With regard claim 2, Richardson further discloses the electronic component includes: a mounting surface (the mounting surface on the bottom to be brought into contact with a mounting target as shown in the Fig 1) to be brought into contact with a mounting target (at least 106; and/or the target/surface the whole device place on) so as to allow mounting of the electronic component to the mounting target, and a protected surface (at least fig 1, the protected surface viewing from top; and the first protective member faces the protected surface as shown in Fig 1) opposite the mounting surface, and wherein the first protective member faces the protected surface (at least fig 1).
With regard claim 3, Richardson further discloses the first protective member has a plate shape (at least fig 1).
With regard claim 4, Richardson further discloses the first protective member is in surface contact with the protected surface (at least fig 1; see also paragraph [25]-[29]).
With regard claim 5, Richardson further discloses the electronic component includes a thin plate portion having the mounting surface (at least fig 4, the portion closer to the bottom or top of the device; Examiner consider as thin plate portion having the mounting surface on the bottom and mount to 108 and/or any surface as discussed above), and a thick plate portion (at least fig 4, the portion that has a larger thickness than a thickness of the thin plate portion and that is fixed to the thin plate portion; Examiner consider as a thick plate portion) that has a larger thickness than a thickness of the thin plate portion and that is fixed to the thin plate portion, and wherein the first protective member is in contact with the thin plate portion and the thick plate portion (at least fig 1).
With regard claim 6, Richardson further discloses a gap (at least fig 1, the gap near 124 or the space to receive the part 126; Examiner consider as a gap) is formed between the first protective member and the at least one second protective member (see also other gaps can be found in the fig 1).
With regard claim 7, Richardson further discloses the at least two or more second protective members are in contact with the first protective member (at least fig 1; see also paragraph [25]-[30).
With regard claim 8 (see claim objection), Richardson further discloses the at least two or more second protective members are in contact with the mounting target (fig 5).
With regard claim 9 (see claim objection), Richardson further discloses the at least two or more
With regard claim 10, Richardson further discloses a longitudinal direction of the at least two or more second protective members are perpendicular to a longitudinal direction of the electronic component in plan view of the electronic component (at least fig 1;).
With regard claim 11, Richardson further discloses the at least two second protective members (at least fig 1; See also above claim rejection/discussion; Applicant consider multiple pieces of the parts; Examiner also consider multiple pieces of rod shape structure in the width direction), are spaced from one another in a longitudinal direction of the electronic device (fig 1).
With regard claim 12, Richardson further discloses the first protective member is transparent (at least fig 1; see also paragraph [25]-[30]).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “The Office Action asserts on page 4 that Richardson discloses at least one second protective member in FIG. 1. Assuming arguendo that Richardson discloses this feature, Richardson does not appear to disclose "at least two or more second protective members" as claimed. Richardson does not appear to disclose "at least two or more second protective members disposed so as to face a surface of the first protective member opposite the electronic component, each of the at least two or more second protective members being harder than the first protective member, each of the at least two or more second protective members consisting of a rod shaped member." Thus, at least the noted feature of claim 1 distinguishes over Richardson.” (pages 5 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
As discussed above, Richardson’s other embodiment discloses: at least two or more second protective members (at least the embodiments shown in fig 12-18) configured to be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (the protective members configured to be deformed) and modify to previous discussed structure (modified to the protective members as discussed in the above embodiment) so as to further protect the modified structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 /JERRY WU/ Primary Examiner, Art Unit 2841